NOT FOR PUBLICATION                         FILED
                     UNITED STATES COURT OF APPEALS                      AUG 21 2020
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

AGNES DEIRDRE MORRISSEY-BERRU,                  No.   17-56624
an individual,
                                                D.C. No.
                 Plaintiff-Appellant,           2:16-cv-09353-SVW-AFM

  v.
                                                ORDER
OUR LADY OF GUADALUPE SCHOOL,
a California non-profit corporation,

                 Defendant-Appellee.

                 On Remand from the United States Supreme Court

Before: RAWLINSON and MURGUIA, Circuit Judges, and GILSTRAP, * District
Judge.

       In accordance with the United States Supreme Court’s opinion in Our Lady

of Guadalupe School v. Morrissey-Berru, 140 S. Ct. 2049 (2020), the judgment of

the district court is affirmed.

       AFFIRMED.




       *
              The Honorable James Rodney Gilstrap, Chief Judge of the United
States District Court for the Eastern District of Texas, sitting by designation.